Jackson, Judge,
concurring.
The court is agreed in this case upon all the grounds ta' ken in the motion for a new trial except that in respect to the power of the jury in recommending the defendant to mercy, or imprisonment in the penitentiary for life, in lieu of the death penalty.
That power is found in section 4323d of the Code, which is in these words:
*253“ The punishment of murder shall be death, but may be confinement in the penitentiary for life in the following cases: By sentence of the presiding judge, if the conviction is founded solely on circumstantial testimony, or if the jury trying the traverse shall so recommend. In the former case, it is discretionary with the judge; in the latter it is not.”
The act of 1875 amends the section, but not in any manner, I think, to change the construction of it as regards the point now under consideration.
If the section were open for construction now for the first time, I should be inclined to agree in the view of it taken by Judge Bleckley; but it has been twice — perhaps oftener —deliberately ruled by this court that the jury have the power to recommend the punishment of imprisonment only in cases where the evidence is circumstantial. See Long vs. The State, 38 Ga., 491 ; Peterson vs. The State, 47 Ga., 524 ; Meeks vs. The State, 57 Ga., 329 ; Regular vs. The State, 58 Ga., 264.
The case of Archer vs. The State, in 35 Ga., 5, arose upon a different question; and this point was not argued before the court in that case.
In my judgment, it is of more practical utility to have the law settled and let it remain so than to open it to new constructions, however obvious such constructions may appear, as the personel of the court may change. Sta/re decisis is conservatism in practice, and conservatism is the preservation of that wisdom which comes from the experience of the past. A line of adjudication, with no unbroken link, ought to be invincible; and the general assembly tried to make it so. Section 217 of the Code is in these words: “A decision concurred in by three judges cannot be reversed or materially changed, except by a full bench, and then after argument had, in which the decision, by permission of the court, is expressly questioned and reviewed ; and after such argument the court in its decision shall state distinctly whether it affirms, reverses or changes such decision.”
The decisions on this statute have not been so questioned *254in this case, and argument has not been had upon them in accordance with the statute. Having been made by three judges of this court concurring, those decisions must, therefore, stand; and the statute, as construed by them, is law. The chief justice adheres to the interpretation the court then put upon the power of the juries in murder cases, and the other members of the present bench could not, if we would, overturn the settled law.
In the case now before us, however, the court said to the jury, in substance, that he would not regard any recommendation made by them, as he regarded the case to be one in which the evidence was direct; and the question arises, who is to determine the point whether “ the conviction is founded solely on circumstantial testimony,” the presiding judge or the jury %
If the jury failed to pass upon the question, of course the presiding judge must determine it, if he desired, in his dis. cretion, to inflict the lighter penalty, MeGvrmis vs. The State, 31 Ga., 236-263 ; but in the event that the jury discarded the direct evidence and founded the conviction solely on the circumstantial testimony, how then ?
In such a case, it would seem that the jury, as they convict the defendant, ought to be permitted, without interference by the court, to pass upon the question, and to recommend the lighter grade of punishment if they wished to do so; but, in my judgment, the question does not practically arise in this case, for the reason that the direct evidence— the confessions of the defendant (Mercer vs. The State, 17 Ga., 171) — and the main circumstantial evidence — that without which no conviction was possible — all depended upon the credibility of the same witness. Withdraw the testimony of Butler, and nothing of evidence, either direct or circumstantial, is left on which a verdict could be based. I have no doubt, therefore, that the jury believed him, and they are the legal judges of his credibility; and believing him their verdict must have been founded upon the defendant’s confessions to him as well as the circumstances detailed by *255him. Hence it could not have been a conviction founded solely on circumstantial evidence; and, therefore, the remark of the judge that he would not regard a recommendation did not hurt the defendant. Its effect was to put the case on the pivot on which it turned — the credibility of Butler — as the jury believed or disbelieved him, so ought the verdict to be; and so it must have been. See 31 Ga., 236.
I have read with much deliberation every line of the record in this case with the view to concur, if my own judgment would permit me, with my brother Bleckley in the conclusion he has reached to grant to defendant a new trial; but I find nothing in the case which has enabled me to do so.
The witness on whose testimony the state rests the case is a very weak and ignorant man, with very little intelligence, natural or acquired, and his credibility, too, was assailed by the defense; but his evidence is corroborated by circumstances detailed by other witnesses sufficient to support what he narrates, though not, of themselves, enough to convict upon ; and he is sustained as a man of veracity by several witnesses. The truth is that a fool is rarely a knave; and little children and fools are apt to tell the truth, because they have not the capacity to invent a lie; and this man’s evidence impresses me, as it did the jury, that he told the truth, like a child.
The prisoner-made no statement — no explanation — either on trial or when arrested, or first charged with the murder; he remained as dumb as the wife whose voice he had hushed forever, probably to prevent her from again having him arrested for another assault and battery; upon such a charge as the murder of his own wife, an innocent man would have spoken out; to remain silent under the accusation of so foul a deed, when he had the right to speak, was almost to confess the crime; love for the lost, and indignation against his accusers, would have so filled his heart that its abundance must have overflowed in speech. Whilst we have held that though it is a defendant’s right to explain when on trial, yet his silence then shall not be construed against him, yet this *256man at no time explained his conduct in respect to the shirt —the hat — the lightwood knot — the blood, or anything else, nor did he manifest indignation that the deed was done.
This court agreeing on all the legal questions raised except the construction of the statute empowering the jury to recommend the punishment in certain contingencies in cases of murder, and my own mind being satisfied that, in this case, under the facts disclosed in this record, no hurt was done to the defendant upon that point by the instructions of the judge thereon, and being satisfied, moreover, of the guilt of the defendant, I concur in the judgment affirming that of the superior court.